*343Judgment, Supreme Court, New York County (Joan Sudolnik, J., at suppression hearing; Bruce Allen, J., at jury trial and sentence), rendered August 4, 2005, convicting defendant of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to concurrent terms of 472 to 9 years, and order, same court (Bruce Allen, J.), entered on or about October 17, 2005, which denied defendant’s CPL 440.10 motion to vacate the judgment, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). In a drug-prone area, an experienced officer saw defendant engage in three furtive transactions involving the passing of small objects. In addition, two identified men involved in these transactions told the police that defendant was selling drugs and that they were his customers. Furthermore, defendant took evasive action as the police approached. This combination of factors provided probable cause for defendant’s arrest (see People v Jones, 90 NY2d 835 [1997]; People v Schlaich, 218 AD2d 398 [1996], lv denied 88 NY2d 994 [1996]).
The court properly determined that defendant’s CPL 440.10 motion alleging ineffective assistance of counsel did not warrant a hearing (see People v Satterfield, 66 NY2d 796, 799-800 [1985]). Concur—Tom, J.P., Andrias, Sweeny, McGuire and Kavanagh, JJ.